Exhibit 99.1 Response Biomedical Corp. Announces Expansion of Chinese Distribution for RAMP ® Cardiovascular Products Vancouver, British Columbia, November 25, 2013 – Response Biomedical Corp. (“Response” or the “Company”) (TSX: RBM, OTCBB: RPBIF) today announced that it has entered into agreements to distribute its Cardiovascular portfolio of RAMP ® products with two new distributors in China, doubling Response’s total number of distributors in a country that represents more than 60% of Response’s worldwide sales . These new distribution agreements follow the approval of Response’s RAMP ® branded cardiovascular Point of Care Testing (“POCT”) portfolio by the China Food and Drug Administration (“CFDA”). The new distributors, Shanghai Elite Biotech Co., Ltd. and Beijing Clear Biotech Co., Ltd., are leading distributors of innovative diagnostic technologies and laboratory products to hospitals in China. Both new distributors will market Response’s cardiovascular tests on Response’s RAMP ® branded readers. The territory allocated between the two distributors encompasses all of China. Response’s existing distributors in China will continue to market Response’s cardiovascular products under their own brand labels and registrations. These new distributors, as well as Response’s current two distributors, will sell to the estimated $365 million POCT market in China, a market growing at a rate of 12% per year
